Name: Commission Regulation (EEC) No 3535/87 of 25 November 1987 on the supply of common wheat to the world food programme (WFP) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 11 . 87 No L 336/ 15Official Journal of the European Communities COMMISSION REGULATION (EEC No 3535/87 of 25 November 1987 on the supply of common wheat to the World Food Programme (WFP) as food aid 1987 laying down general " rules for the mobilization in the Community of products to be supplied as Community food aid (3) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, : Having regard ^to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (2), lays down the list of countries and organiz ­ ations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 15 April 1987 on the supply of food aid to the WFP the Commission allocated to the latter organization 16 301 tonnes of cereals to be supplied free at port of shipment ; Whereas it is necessary to . provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of common wheat to the WFP in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the * Official Journal of the European Communities. This Regulation shall &gt;be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 November 1987 . For the Commission Frans ANDRIESSEN Vice-President L 42, 12 . 2. 1987, p. 54. (') OJ No L 370 , 30 . 12 . 1986, p . 1 and corrigendum OJ No 0 OJ No L 136, 26 . 5 . 1987, p. 1 . (3) OJ No L 204, 25 . 7 . 1987, p. 1 . No L 336/ 16 Official Journal of the European Communities 26 . 11 . 87 ANNEX 1 . Operation Nos (') : 1043 and 1044/87 2 . Programme : 1986 : 11 700 tonnes ; 1987 : 4 601 tonnes ; 3 . Recipient : WFP 4. Representative of the recipient (2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Ethiopia 6. Product to be mobilized : common wheat 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No' C 216 of 14 August 1987, page 3 (under II.A.1 ) : Specific characteristics : Hagberg falling number of at least 1 60 8 . Total quantity : 16 301 tonnes 9 . Number of lots : 1 (in 2 parts ; part I : 3 500 tonnes ; part 2 : 12 801 tonnes) 10 . Packaging : in bulk, plus Part I : 73 500 empty new jute sacks , minimum weight 600 g, of a capacity of 50 kilograms, and 40 needles and sufficient twine ¢ marking on the bags, in letters at least 5 cm high : 'ACTION No 1043/87 / ETHIOPIA 0248802 / WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITIES / ACTION OF THE WORLD FOOD PROGRAMME / MASSAWA' Part 2 : 268 800 empty new jute sacks , minimum weight 600 g, of a capacity of 50 kilograms, and 150 needles and sufficient twine marking on the bags, in letters at least 5 cm high : 'ACTION No 1044/87 / ETHIOPIA 0248802 / WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITIES / ACTION OF THE WORLD FOOD PROGRAMME / ASSAB' 11 . Method of mobilization : the Community market 1 2 . Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :Part 1 : Massawa ; Part 2 : Assab 15 . Port of landing :  16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 31 January 1988 18 . Deadline for the supply :  19 . Procedure for determing the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on (Brussels time) 15 December 1987 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 5 January 1988 (b) period for making the goods available at the port shipment : , 20 January to 20 February 1988 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (4) : Bureau de 1 aide alimentaire ; Ã l'attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73 , 200 , rue de la Loi , B- 1049 Bruxelles Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 30 November 1987 fixed by Regulation (EEC) No 3292/87 in Official Journal of the European Communities No L 309 of 31 . 10 . 1987, p. 89 . 26 . 11 . 87 No L 336/ 17Official Journal of the European Communities Notes -: (') The operation number is to be quoted in all correspondence . (2) Commission delegate to contact by the successful tenderer : Mr Haffner, Tedla Desta Building, Africa Avenue (Bole Road) 1st Floor PO Box 5570 , Addis Abbaba, Ethiopia . (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be .delivered the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of  origin ,  photosanitary certificate . (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of tire following numbers in Brussels : 235 01 32 ' 236 10 97 235 01 30 ; 236 20 05. (*) Regulation (EEC) No 2330/87 (OJ No L 210 , 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate , the monetary and accession compensatory amounts , the representative rate and the monetary coefficient . The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex.